Citation Nr: 1241557	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-08 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a heart condition as secondary to service-connected anxiety disorder, not otherwise specified to include symptoms of posttraumatic stress disorder (PTSD) and mood disorder, not otherwise specified.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from May 1997 to September 2000.
This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which, in pertinent part, denied service connection for a heart condition.


FINDING OF FACT

The competent and credible evidence failed to demonstrate that the Veteran has a heart condition that is secondarily related to his service-connected anxiety disorder, not otherwise specified to include symptoms of PTSD and mood disorder, not otherwise specified, on either a causation or aggravation basis.  


CONCLUSION OF LAW

A heart condition is not shown to be due to, the result of, or aggravated by service-connected anxiety disorder, not otherwise specified to include symptoms of PTSD and mood disorder, not otherwise specified.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2012); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in October 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The October 2008 letter provided this notice to the Veteran.

The Board observes that the October 2008 letter was sent to the Veteran prior to the April 2009 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the October 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2012), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2012).  In this regard, the Veteran's service treatment records and VA treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability (including persistent or recurrent symptoms of disability), (2) an in- service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA examinations were obtained in January 2010, February 2011, and August 2012.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations, including opinions, obtained in this case are more than adequate, as they collectively are predicated on a full reading of the VA medical records in the Veteran's claims file.  They consider all of the pertinent evidence of record, and the statements of the Veteran, and provide a complete rationale for any opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2012).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.


Analysis

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases, including cardiovascular-renal disease as well as hypertension, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2012).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In this instance, the Veteran is not claiming that his heart condition is directly related to his active duty service.  Indeed, he has specifically stated in a November 2008 VA Form 21-4138 that his heart problems started following his active service and were the result of his service-connected PTSD.  He further noted that he did not have any heart problems prior to active service and all his diagnoses and treatment have been after discharge and following his PTSD symptoms.  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2012); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With regard to the issue of secondary service connection, the Board notes that in 2006 VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection.  The intent of the amendment was to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the non-service connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  That revised regulation, as noted above, implemented the holding in Allen for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service-connected disability.  See Allen at 448; 71 Fed. Reg. 52744 (2011).  The Board notes, as will be further demonstrated below that the competent evidence does not indicate that the Veteran's heart disease is secondary to the Veteran's service-connected PTSD, as such there is no need to determine a baseline level.  

The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Veteran contends that his heart condition is related secondarily to his PTSD.  In this regard, as noted above, the Veteran stated that he did not have heart problems until after he started having symptoms of PTSD.  The Board notes initially that the Veteran is currently diagnosed with coronary artery disease status post non-ST elevation myocardial infarction, post triple bypass surgery.  As such, the Board notes that the Veteran has a current disorder as required by 38 C.F.R. § 3.303.  

The Veteran was initially afforded a VA examination in January 2010.  The VA examiner noted the Veteran had a diagnosis of coronary artery disease status post non-ST elevation myocardial infarction, post triple bypass surgery.  It was further noted that the acute cardiac illness had its onset in July 2008.  The Veteran reported that he was informed by his VA counselors that PTSD could cause heart disease.  It was noted that the Veteran quit drinking alcohol in May 2007 and quit smoking in October 2009.  The Veteran was diagnosed with PTSD and alcohol problems while participating in an inpatient program from July 2008 to September 2008.  The examiner noted that the Veteran's mental health treatment at the time of the examination was for PTSD and attention deficit disorder, but that the Veteran had previously been diagnosed with major depressive disorder, dysthymia, anxiety, and alcohol dependence.  After a thorough examination and review of the Veteran's medical history the examiner opined that the Veteran's heart condition was less likely as not caused by or the result of, secondary to, or aggravated by his PTSD.  The examiner's rationale was that the Veteran had other major risk factors, including positive family history, hyperlipidemia, hypertension, smoking, diabetes, and male gender, which were much more likely causes of coronary heart disease than the possible minor contribution of psychosocial factors including PTSD, stress, depression, and anxiety.  The examiner noted one study in the New England Journal of Medicine that found that there was no correlation between the presence of coronary artery calcification and prior or current psychiatric disorders, such as anxiety, hostility, and stress.  Specifically, acute and chronic stress had long been suspected as risk factors for myocardial infarction and sudden cardiac death, but the evidence for a causal link had been viewed with skepticism.  

It was determined that the January 2010 VA examiner's opinion was unclear as to whether the Veteran's PTSD symptoms played any role in his heart condition and as such another VA examination was afforded the Veteran in February 2011.  At the February 2011 VA examination the Veteran was diagnosed with ischemic heart disease.  After a review of the Veteran's medical record and a thorough examination, the examiner determined that the Veteran's coronary artery disease with status post triple bypass was less likely as not caused by or a result of PTSD.  In this regard, the examiner noted the Veteran's risk factors including a family history of coronary artery disease, male gender, history of tobacco and alcohol abuse, and dyslipidemia and stated that these were the likely cause of the Veteran's heart condition.  The examiner then cited several studies which noted the specific affects that age, alcoholism and tobacco abuse, and psychological factors had on the heart.  With regard to psychological factors, including depression, anxiety, hostility, and stress, they were found not to be related to coronary artery calcification.  The other factors, age and alcohol and tobacco abuse were found to have much higher correlations.  

The Veteran was again afforded a VA examination in August 2012 to address whether any other currently service-connected psychiatric disorders caused or aggravated his heart condition.  In this regard, the August 2012 VA examiner opined that the Veteran's ischemic heart disease was less likely as not caused by or aggravated by his service-connected depression, anxiety disorder, or mood disorder.  The examiner cited the Veteran's other risk factors, including family history, hyperlipidemia, hypertension, diabetes, smoking, male gender, and advanced age, as the more likely cause of the Veteran's heart condition.  

With regard to the three negative nexus opinions, the Board notes that the opinions are highly probative because they are collectively based on a review all of the medical evidence of record.  As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  The Board notes that although the January 2010 VA examiner appeared to indicate that the Veteran's heart condition was in part caused by his psychiatric disorders, specifically PTSD symptoms, the February 2011 VA examiner clarified the opinion noting that the Veteran's other risk factors were the more likely cause of the Veteran's heart condition.  Each of the three aforementioned examiners cited various studies that indicated that there is no correlation between coronary calcification and psychological factors.  As the VA examiners' opinions were based upon an evaluation of the Veteran, a review of the claims folder, and a review of the relevant medical research, the Board finds that the VA examiner's opinions are entitled to the most weight regarding the etiology of the Veteran's heart condition.  The Board acknowledges that the Court has recently held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As there are no positive medical nexus opinions provided by a medical professional, the Board finds the collective VA examiners' opinions to be highly probative.  

The Board notes, as previously stated, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In this regard, while there is no reason to doubt the credibility of the Veteran's statements, the Board notes that the Veteran lacks the medical expertise necessary to determine the probability of a causal relationship between one disability and another as that requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder.  Thus, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, the Veteran's statements are afforded no probative value with respect to the medical question of whether he has a heart condition that is related to any service-connected anxiety disorder, not otherwise specified to include symptoms of PTSD and mood disorder, not otherwise specified.  

With consideration of all of the above, the Board notes that the more probative evidence fails to demonstrate that the Veteran's heart condition is related to service-connected anxiety disorder, not otherwise specified to include symptoms of PTSD and mood disorder, not otherwise specified.  Therefore, the Board finds that the Veteran's claim for service connection a heart condition must be denied.

Under the above circumstances, the Board finds that the more probative evidence does not support the Veteran's claim of service connection for a heart condition on a secondary service connection basis.  In this regard, the Board notes that the probative evidence fails to indicate that the Veteran's heart condition is etiologically related to service-connected anxiety disorder, not otherwise specified to include symptoms of PTSD and mood disorder, not otherwise specified.  The Board has considered the benefit of the doubt rule; however, as a preponderance of the evidence is against this claim such rule does not apply and the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a heart condition as secondary to service-connected anxiety disorder, not otherwise specified to include symptoms of PTSD and mood disorder, not otherwise specified, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


